UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                   No. 94-5729

DEREK DION CURTIS, I,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Walter E. Black, Jr., Senior District Judge.
(CR-93-150-B)

Submitted: February 6, 1996

Decided: March 6, 1996

Before MURNAGHAN and HAMILTON, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Robert J. Wagner, WAGNER & WAGNER, Richmond, Virginia, for
Appellant. Lynne A. Battaglia, United States Attorney, Carmina S.
Hughes, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Derek Dion Curtis appeals from his convictions of and sentence for
impersonating a federal officer in violation of 18 U.S.C.A. § 912
(West Supp. 1995), and bank fraud in violation of 18 U.S.C.A. § 1344
(West Supp. 1995). He contends that the trial court erred in determin-
ing that the government presented sufficient evidence to prove that he
was not a government employee and that the sentencing court erred
in attributing over $20,000 of fraudulently obtained property to him.
We affirm.

The government presented testimony that a Mrs. Ferguson called
a computer store representing Strategic Analysis and Management
Systems ("SAMS"), an alleged government agency. Mrs. Ferguson
stated that Dr. Derek Curtis would visit the store that afternoon and
any equipment selected should be charged to a purchase order number
she provided. Curtis went to the computer store and stated that he was
an administrator with SAMS, an agency above the FBI which con-
ducts and supervises investigations for Congress. Curtis described his
agency as an arm of the Justice Department that did liaison work
between Congress and other arms of the Justice Department, the Fed-
eral Bureau of Investigations ("FBI"), the Drug Enforcement Admin-
istration, and the Secret Service. Curtis selected two pagers to be
charged to the purchase order number and represented that the gov-
ernment would pay for the equipment. Curtis later purchased a police
scanner, a computer, and a laser printer in the same manner.

Curtis's personal check for the pager's monthly service charge was
returned with the notation that the account had been closed. Curtis
took another check and some cash to the computer store to make good
on the first check. The second check was returned for insufficient
funds. Despite Curtis's representation that the government would pay
for the equipment, which totalled $4,766.83, no payment was

                    2
received. The computer store mailed an invoice to SAMS, but the
invoice was returned stamped "attempted, not known" indicating that
the address was wrong.

Fred Schall, a real estate agent, also received a telephone call from
Mrs. Ferguson from SAMS, which she described as a government
agency, part of the Office of Congressional Affairs. Mrs. Ferguson
informed Schall that an agency employee was looking to rent a house
and that the government would pay the entire year's rent and all costs
up front. Schall showed Curtis a house, which he agreed to rent. Cur-
tis told Schall that he worked for the Congressional Branch of the
government as "an advance man for the congressional affairs," writ-
ing reports to keep government officials informed on current affairs.
Curtis informed Schall that the Secret Service would have to check
the security of the property. On the rental application, Curtis listed
Strategic Analysis as his employer for the past five years. Curtis rep-
resented that the government would pay the rent for the year and all
costs in one lump sum.

Curtis provided several excuses for the delay in payment from the
government. At Schall's request, Curtis provided a personal check for
the rent due plus a security deposit. This check bounced and, although
Curtis called the bank and assured Schall that there were sufficient
funds in the account, the check bounced again. Curtis later provided
a cashier's check for the rent due. No other payments were received
from Curtis or the government. Eventually, eviction proceedings were
initiated and Curtis vacated the property.

In purchasing a car, Curtis represented that he worked for Strategic
Analysis Management, which was affiliated with the Congressional
Affairs Office. On his credit application, Curtis stated that he had
been with that agency for nine years and seven months and that his
income was $96,500 per year. As a credit reference, Curtis listed a
savings account with Justice Department, Federal Credit Union. Cur-
tis's check for a deposit on the car bounced. A Mrs. Ferguson then
called the dealership and stated that she worked for the Department
of Justice Federal Credit Union and that the money would be trans-
ferred to Curtis's account that afternoon. Based on this representation,
Curtis's credit application was to be approved upon verification of
income. Curtis provided a letter stating that he earned a salary of

                    3
$96,500 and that he had been employed with the agency since March
1983. Based on the information in this letter, Chrysler approved the
credit application and the dealership delivered the car to Curtis. After
Curtis's second deposit check bounced, the dealership repossessed the
car.

The government also presented evidence that a search of the
Department of Justice employee files and its component organizations
for an individual named Derek Dion Curtis proved negative. No gov-
ernment agencies named Strategic Analysis and Management Sys-
tems or the Office of Congressional Affairs were found. This search
did not include FBI records. Also, the Department of Justice Credit
Union had no account in the name of Derek Curtis and that no one
with the last name of Ferguson was employed there.

To prove a violation of 18 U.S.C.A. § 912, the government must
show that the defendant, not an officer or employee of the United
States, knowingly and willfully pretended to be an officer or
employee of the United States and in that role demanded or obtained
something of value. United States v. Guthrie, 387 F.2d 569, 571 (4th
Cir. 1967). Curtis contends that the government failed to prove that
he was not an officer or employee of the United States and that he
pretended to be one. However, Curtis--either personally or through
Mrs. Ferguson--represented himself to be a member of the Justice
Department or of the Office of Congressional Affairs or a liaison
between various governmental agencies. Curtis also represented that
his "agency," Strategic Analysis and Management Systems, was a part
of the Department of Justice or the Office of Congressional Affairs.
Additionally, Curtis supplied the Justice Department Federal Credit
Union as a credit reference when applying for credit for the automo-
bile, and he represented that the government would pay for the lease
on the house.

Curtis's own testimony supported the conclusion that he did not
work for the government. See United States v. Thomas, 52 F.3d 82,
85 (4th Cir.) (entire record, including the defense, may be considered
in resolving sufficiency of the evidence), cert. denied, ___ U.S. ___,
64 U.S.L.W. 3246 (U.S. Oct. 2, 1995) (No. 95-5258). Curtis testified
that he was working for God to track down drug users and eliminate
corruption from the federal government. Further, Curtis admitted that

                    4
he had previously been convicted of impersonating a federal
employee. These statements support the conclusion that Curtis was
not a federal employee or officer. Additionally, Curtis's expert wit-
ness, Dr. Raifman, testified that Curtis admitted impersonating a fed-
eral employee when he committed all of the acts in the indictment.

Because the evidence as a whole, viewed most favorably to the
government, was sufficient to prove beyond a reasonable doubt that
Curtis was not a government employee and was impersonating a gov-
ernment employee, we affirm Curtis's convictions under 18 U.S.C.A.
§ 912. See Glasser v. United States, 315 U.S. 60, 80 (1942); United
States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).

Curtis also contends that the district court erred in finding that the
loss exceeded $20,000 because the car--valued in excess of $20,000
--was repossessed by the dealership. The commentary to Guidelines
section 2F1.1 references the commentary to § 2B1.1, which provides:
"In the case of a defendant apprehended taking a vehicle, the loss is
the value of the vehicle even if the vehicle is recovered immediately."
See United States Sentencing Commission, Guidelines Manual,
§ 2F1.1, comment. (n.7), § 2B1.1, comment. (n.2) (Nov. 1994). Under
this provision, it is irrelevant to the determination of the amount of
loss that the vehicle was recovered by repossession of it. The inclu-
sion of the full value of the property taken, although recovered, is
appropriate. See United States v. Johnson, 908 F.2d 396, 398 (8th Cir.
1990). Finding no error in the district court's determination that the
amount of loss exceeded $20,000, we affirm Curtis's sentence.

In conclusion, we affirm Curtis's convictions and his sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

AFFIRMED

                    5